Citation Nr: 0907504	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-29 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), claimed as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from November 
1966 to October 1969 and from August 1971 to March 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In July 2008 the Board remanded the GERD claim to the RO, via 
the Appeals Management Center (AMC), for further development 
and consideration, including to have the Veteran examined for 
a medical nexus opinion concerning whether his GERD is 
related to his already service-connected diabetes.


FINDINGS OF FACT

1.  The Veteran did not report for his scheduled August 2008 
VA compensation examination, which, as mentioned, the Board 
had requested in remanding this case to determine whether his 
GERD is related to his already service-connected diabetes.

2.  Of the remaining medical evidence of record, it is not 
sufficiently probative to indicate the GERD is either 
directly related to the Veteran's military service or 
secondarily to his service-connected diabetes mellitus.  


CONCLUSION OF LAW

The Veteran's GERD was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
July 2004 and October 2007, prior to the final adjudication  
of his claim (SSOC) in October 2008.  These letters informed 
him of the evidence required to substantiate his claim and of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  Another letter complying with Dingess, 
which apprised him of the downstream disability rating and 
effective date elements of his claims, was sent in March 
2006. 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  VA also 
obtained his private medical records from K.D.K, M.D. and 
O.D.M., M.D.  There is no indication of any outstanding 
records pertaining to his claim.  

The claims file reflects that the Veteran was scheduled for a 
VA examination in August 2008 to determine the etiology of 
his GERD, but that the Veteran failed to report to the 
scheduled examination. When a claimant fails to report to a 
scheduled VA examination without good cause in connection 
with an original claim, the claim shall be decided based on 
the evidence of record.  38 C.F.R. § 3.655(a),(b). 
Consequently, further development to fulfill the duty to 
notify or duty to assist is not required in this case.



II.  Merits

The Veteran was diagnosed with GERD in September 2002.  He 
claims this condition was caused by his already service-
connected diabetes mellitus, which was presumptively linked 
to Agent Orange exposure in Vietnam.  Unfortunately, 
the medical evidence does not support the claim for service 
connection for GERD as a residual complication.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus (i.e., link) between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as the dioxin in Agent Orange, unless 
there is affirmative evidence establishing that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).

Here, although the Veteran did serve in Vietnam during the 
Vietnam Era (again, as evidenced by the grant of service 
connection for his diabetes mellitus), GERD is not on the 
list of presumptively service connected disorders, so he 
cannot be granted service connection on a presumptive basis.  
And there is no medical nexus evidence otherwise directly 
linking his GERD to his military service, including to his 
presumed exposure to Agent Orange in Vietnam.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(indicating that when, as here, the Veteran does not have one 
of the presumptive conditions, he may still establish his 
entitlement to service connection by presenting probative 
medical evidence of direct causation).  See also McCartt v. 
West, 12 Vet. App. 164, 167 (1999) (indicating the holding in 
Combee, which instead concerned exposure to radiation, is 
equally applicable in cases, as here, involving exposure to 
Agent Orange).

In any event, the Veteran's claim is not predicated on the 
notion that his GERD is directly attributable to his military 
service.  He is alleging, instead, it is secondary to his 
already service-connected Type II Diabetes Mellitus, itself, 
the result of said exposure to Agent Orange in Vietnam.

Service connection is also permissible on this secondary 
basis for disability that is proximately due to or the result 
of a service-connected condition.  See 38 C.F.R. § 3.310(a).  
This includes situations where a service-connected condition 
has chronically - meaning permanently - aggravated the 
disability in question, but compensation is limited to the 
degree of disability (and only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

As mentioned, the Veteran is already service connected for 
diabetes mellitus and has since developed GERD.  The Veteran 
has submitted a medical nexus opinion purporting to link 
these two conditions.  



Concerning this, a January 2003 letter from K.D.K., M.D., 
states that "as a result of [the Veteran's] diabetes, he 
also suffers from obesity, which in turn has caused the 
following medical conditions:  hypertension, 
[gastroesophageal] reflux disease and chronic low back 
pain."  This opinion links the Veteran's GERD to his obesity 
and his obesity, in turn, to his service-connected diabetes 
mellitus.  However, as the second causal link is not 
factually supported by the record, the Board does not find 
this medical opinion establishes the required proximate 
causation between the diabetes and GERD.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board); Hayes 
v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).

First, this opinion does not state what medical records and 
medical rationale were used as the basis of this opinion.  
Second, this opinion is not factually supported by the 
record.  The Veteran's STRs show he was obese as far back as 
August 1971, and that he was nearly 100 lbs over the maximum 
weight for retention by the time of his separation 
examination in December 1979.  However, he was not initially 
diagnosed with diabetes mellitus until January 1998, nearly 
twenty years later.  As his obesity pre-dated his initial 
diagnosis of diabetes mellitus by nearly twenty years, these 
records strongly dispute a finding that his diabetes mellitus 
caused his obesity.  So the probative value of this opinion 
is lessened significantly.  Guerrieri v. Brown, 4 Vet. App. 
467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches.... As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.).



In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims folder.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

Here, the Board is not rejecting Dr. K.D.K.'s January 2003 
opinion solely on the basis there is no indication he 
reviewed the Veteran's claims folder for the pertinent 
medical and other history.  Instead, the Board is rejecting 
this opinion more so on the fact that this doctor did not 
discuss the medical rationale of the opinion, including 
insofar as accounting for the documentation of obesity so 
many years before the initial diagnosis of diabetes.  So just 
as in the Neives-Rodreguez decision, the commenting doctor 
overlooked - or at the very least did not mention in his 
report, relevant facts and circumstances regarding the 
veteran's medical history.

So despite Dr. K.D.K.'s opinion, there is not sufficient 
medical nexus evidence of record indicating the Veteran's 
GERD has a relationship to his military service, either 
directly or secondarily by way of his service-connected 
diabetes mellitus.  See Velez v. West, 11 Vet. App. 148, 158 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like in Wallin, that competent medical 
nexus evidence is required to associate a secondary condition 
with a service-connected disability).  The Court has 
repeatedly indicated that when a physician is unable to make 
this necessary connection between the currently claimed 
disability and service, including by way of an already 
service-connected disability, there is no basis to grant the 
claim.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); and Winsett v. West, 
11 Vet. App. 420, 424 (1998). 

The Board tried to have the Veteran examined, on remand, in 
August 2008, for additional medical comment concerning 
whether there is a correlation between his GERD and service-
connected diabetes.  But as already alluded to, the veteran 
failed to report for his scheduled examination.  The Board, 
then, is left to evaluate the merits of his claim based on 
the evidence already of record.  38 C.F.R. § 3.655.

In addition to the medical evidence, the Board also has 
considered the Veteran's lay statements in support of his 
claim.  While he may well believe that his GERD is related to 
his service-connected diabetes mellitus, as a layman without 
any medical training and expertise, he simply is not 
qualified to render a medical opinion concerning the etiology 
of his GERD.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
He is only competent to comment on symptoms 
(e.g., indigestion) he may have personally experienced, but 
not the cause of them, and in particular whether they are 
manifestations of GERD as a residual complication of his 
diabetes mellitus.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also 38 C.F.R. § 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

As the Board is without a credible medical opinion that 
etiologically links the Veteran's GERD to his service-
connected diabetes mellitus or any other service-related 
cause, service connection for GERD is not warranted.  For 
these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim, 
in turn meaning there is no reasonable doubt to resolve in 
his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Therefore, his appeal must be denied.


ORDER

The claim for service connection for GERD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


